—Order, Supreme Court, New York County (Saralee Evans, J.), entered on or about March 19, 2002, which, inter alia, denied the cross motion of defendant 46-47 L.L.C. for summary judgment dismissing the complaint as against it, unanimously affirmed, without costs.
Plaintiff was allegedly injured as a consequence of tripping upon a shunt board that had been placed on an area of the sidewalk abutting defendant-appellant 46-47 L.L.C.’s (46-47) premises to cover temporary cables, laid by defendant Consolidated Edison to restore electricity to 46-47’s premises. Inasmuch as there is a triable factual issue as to whether the placement of shunt boards under these circumstances constituted a special use of the sidewalk by 46-47 giving rise to a duty on 46-47’s part to maintain the provisional sidewalk structure, 46-47’s cross motion for summary judgment was properly denied (see Karr v City of New York, 161 AD2d 449). Concur — Tom, J.P., Mazzarelli, Buckley, Sullivan and Lerner, JJ.